Effective immediately, the ticker symbol chart located on the front cover is restated in its entirety as follows: CLASS TICKER SYMBOL Class A NDVAX Class B NDVBX Class C NDVCX Class I NDVIX Class R1 NDVRX Class R2 NDVSX Class R3 NDVTX Class R4 NDVUX Effective immediately, the last paragraph in the sub-section entitled "Purchase and Sale of Fund Shares" under the main heading “Summary of Key Information” is deleted in its entirety. Effective immediately, the second paragraph under the main heading “Description of Share Classes” is deleted in its entirety. Effective immediately, the fourth paragraph in the sub-section entitled "How to Purchase Shares" under the main heading “How to Purchase, Redeem, and Exchange Shares” is deleted in its entirety.
